Per Curiam.

Having reviewed the record, the findings of fact, and conclusions of the board, this court determines that there are sufficient facts to justify the finding that Terry A. Geron did in fact violate DR 6-101(A)(3), 7-101(A)(2), 7-101(A)(3), 1-102(A)(4), and 1-102(A)(6), and Gov. Bar R. VI(6).
Further, the disciplinary proceedings in both Indiana and Kentucky may be relied upon as further evidence of respondent’s unfitness to practice law. See Disciplinary Counsel v. Nothstein (1986), 21 Ohio St. 3d 108, 21 OBR 400, 488 N.E. 2d 180.
We concur in the recommendation of the board, and hereby indefinitely suspend respondent from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.